In a proceeding pursuant to Mental Hygiene Law § 9.60 to authorize assisted outpatient treatment, the appeal is from an order and judgment (one paper) of the Supreme Court, Kings County (Cutrona, J.), dated November 1, 2000, which granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The instant appeal has been rendered academic because the appellant has signed a voluntary agreement for services, and the challenged order and judgment has expired. The appeal does not fall within an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.